  Case 7:18-cv-08386-NSR-PED Document 45 Filed 12/11/19 Page 1 of 2


Jennifer Fischer, Esq.
LITTLER MENDELSON
A Professional Corporation
One Newark Center, 8th Floor
Newark, New Jersey 07102
973.848.4700

Amber M. Spataro, Esq., pro hac vice
LITTLER MENDELSON, P.C.
A Professional Corporation
One Newark Center, 8th Floor
Newark, New Jersey 07102
973.848.4700
Attorneys for Defendants
   Salisbury Bank and Trust Company and Salisbury Bancorp, Inc.


UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                   Civil Action No. 7:18-cv-08386-NSR-PED
WILLIAM GUNNAR TRUITT,

                     Plaintiff,                      SUBSTITUTION OF ATTORNEY
              -against-

SALISBURY BANK AND TRUST COMPANY;
AND SALISBURY BANCORP, INC.,


                     Defendants.




       PLEASE TAKE NOTICE THAT Jennifer Fischer, Esq., Littler Mendelson, P.C., One

Newark Center, Eighth Floor, Newark, New Jersey 07102 (telephone number 973.848.4700) shall be

and hereby is substituted as counsel for Defendants Salisbury Bank and Trust Company and

Salisbury Bancorp, Inc. (collectively “Defendants”) in the above-captioned matter in the place and

stead Lindsay M. Sorin, Esq., Littler Mendelson, P.C., One Newark Center, Eighth Floor, Newark,

New Jersey 07102 (telephone number 973.848.4700).
   Case 7:18-cv-08386-NSR-PED Document 45 Filed 12/11/19 Page 2 of 2


         Ms. Fischer will replace Ms. Sorin as local counsel for Amber M. Spataro Esq., previously

admitted pro hac vice in this matter, and will file all papers, accept service of all notices, orders and

pleadings and abide by all other requirements of Rule 1.3(c) of the Local Rules of the United States

District Courts for the Southern and Eastern Districts of New York.

         Ms. Fischer certifies, under penalty of perjury, that she is a member in good standing of the

bars of the States of New Jersey, New York, and Maryland, the United States District Court for the

District of New Jersey, the United States District Court for the Eastern District of New York, the

United States District Court for the Southern District of New York, and the United States District

Court for the Western District of New York.



                                      LITTLER MENDELSON
                                      A Professional Corporation
                                      Attorneys for Defendants
                                        Salisbury Bank and Trust Company and Salisbury
                                        Bancorp, Inc.

                                      By:        s/ Jennifer Fischer, Esq.
                                                    Jennifer Fischer, Esq.
                                                   Superseding Attorney
Dated: 12/11/2019


4846-0429-4062.1 099759.1001




                                                   2
